INTERVIEW SUMMARY
ATTACHMENT
--§112 Enablement Rejections--
1.	Applicant argues directing the Raman scattering out of the core and the cladding is enabled by the tilt angle of the fiber Bragg grating.
Specifically, Applicant asserts the person with skill in the art can readily ascertain varying the tilt angle of the fiber Bragg gratings (“FBGs”) until Raman scattering is directed out of both the core and the cladding.
	Applicant stated the support for such is col.4:50-53 of the ‘462 Patent, which Examiners find is insufficient to support the argument re: the tilt angle.

    PNG
    media_image1.png
    93
    596
    media_image1.png
    Greyscale

	In contrast, the non-final action asserts that Starodubov (US 6,528,239 at col.6:40-64) is evidence that the state of the art is such that a reference enabling the direction of light out of both the fiber core and the fiber cladding would require a description of the composition and structure (i.e., refractive index profile) of the fiber Bragg gratings (“FBGs”) (e.g., see Non-Final Rejection mailed Nov. 20, 2020, pgs. 9-10).
--§103 Rejections--
2.	Applicant proposed amending claims 1, 21, and 29 to clarify that directing the Raman scattering light out of the core and the cladding is achieved by the tilt angle of the grating elements.

--§251 Recapture Rejection--
3.	The recapture rejection was not an interview agenda item but Examiners raised the issue because it is intertwined with the §103 rejection. Specifically, if the recapture rejection is overcome by placing the broadened limitation back into the claims (i.e., step 1 of recapture analysis), then the §103 rejections will be overcome.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991